719 S.E.2d 38 (2011)
STATE
v.
Kareem S. HERRERA.
No. 499P11-1.
Supreme Court of North Carolina.
December 8, 2011.
Kareem S. Herrera, Swan Quarter, for Herrera, Kareem S.
Daniel P. O'Brien, Assistant Attorney General, for State of North Carolina.
Ernie Lee, District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 16th of November 2011 by Defendant to Appoint Counsel:
"Motion Dismissed as Moot by order of the Court in conference, this the 8th of December 2011."